                                                                  ^^           ^&
       Case 1:12-cr-00276-SCJ-JKL Document 840 Filed 12/11/18 Page 1 of 2

                                                                     •-U.S.V



                                                                               .. ^
                        IN THE UNITED STATES DISTRICT COURT nt;f. \ ^ ^'""
                        FOR THE NORTHERN DISTRICT OF GEORGIA ^ ^^C^,J
                                   ATLANTA DIVISION . ,^%^^tfi%'

 BONA ^'^_^^ ; C.i.inal^ction No.
                                                        1:12-CR-276-SCJ-JKL-2
     V.                 .      )        ~            --           :-



                                               )
 UNITED STATES OF AMERICA, ) Civil Action No.
               CRespondent) , ) 1=18-CV-3010-SCJ-JKL

                                              )
                                              )
             PETITIONER'S MOTION FOR RECONSIDERATION OF IT'S RULING
             (DENIAL) FOR AN IMMEDIATE, RULE (8) EVIDENTIARY HEARING
               TO SLTPPORT PETITTONEK'S 2255 HABEAS CORPUS FILING


      NOW before the Court, Petitioner Bona Ilonzo, Pro-Se, Motion to

Compel the Court to reconsider ifcs prior denial ruling filed'as Doc.

No. 827 where Petritloner previously filed motion for "A sixty (60) day

extension of time to file 2255 response brief to the Government, response

(2255) brief and motion for ..;an immediate evidentiary hearing under Rule

(8) Federal Rules of Procedure.

      The Court was gracious enough to "GRANTt< Cin part) Petitioner s

request for more time to file her Memorandum of Law Brief to the Govern-

ments Response (-2255) Brief, while denying Petitioner s request for eviden-

tiary hearing. However, the Court stated in its ruling that, "if it.be-

comes apparent during the course of this case that an evidentiary hearing

is required, the Court mill s-ec.oms^der its ruling.1' (So Ordered this 2nd

day of October 2018).

      Petitioner requests (officially) to the Court to please rec-onsider

its ruling and grant Petitioner s previous request (Doc. No. 827) for

an evidentiary hearing for all the reasons stated within that motion as
          Case 1:12-cr-00276-SCJ-JKL Document 840 Filed 12/11/18 Page 2 of 2


          well as, for the filing of Petitioner s response and Memorandum

  of Law Brief now filed with the Court.



  WHEREFORE, the Petitioner, Bona IIonzo, Fro-Se, hereby respectfully

  request this Honorable Court fco ;"GRANT" this Motion for Reconsideration

  per the Court s own order dated Oofcober 2, 2018. Petitioner prays that

  this Court sees the overwhelming need to grant an evidentiary hearing

  under Fed. R. Prod. (8), in the INTEREST OF JUSTICE.



  Dated: i^4^)i<S-                                                 titfced,



                                                Bona Ilon2o7^d^6?320-0i9
                                                F.C.I Aiicevilie
                                                P.O. Box 4000
                                                Aliceville, Alabama 35442




                                    AFFIDAVIT


          I hereby certify that the Jforegoing fact?- are true and correct

to:fche best of. my knowjledge and belief upon pain and perjury under 28 U.S.C

§ 1746.



                    C E R T I F I CATEOF SERVICE


I hereby certify that a copy of the following motion-.' request was madiled

on this A^ day of LJ^C(^T| DCf _, 2018 -by First Class Mail, Postage

Prepaid tor-MOC^ Wp^&Pt9TLqk-fr-AUSA, Office of the U.S. Attorney,
i~T6 T€c?n&.r-'fV ^u\ Atianta C^ 3^0^.

                                                 ¥^<1
                                                Bona Ilonzo
